233 Md. 543 (1964)
197 A.2d 432
COMMISSIONER OF MOTOR VEHICLES
v.
STEUDL
[No. 164, September Term, 1963.]
Court of Appeals of Maryland.
Decided February 17, 1964.
The cause was argued before HENDERSON, HAMMOND, HORNEY, MARBURY and SYBERT, JJ.
J. Roy Thompson, Jr., for appellant.
William F. Hickey, for appellee.
SYBERT, J., delivered the opinion of the Court.
On February 23, 1960 the appellee, Hartman C. Steudl, filed suit in the Circuit Court for Montgomery County against William *544 J. Johnson, alleging that he had suffered personal injuries which were caused by the negligence of Johnson in the operation of a motor vehicle. On November 20, 1961 a verdict was entered for the defendant Johnson pursuant to Code (1957), Art. 66 1/2, Sec. 168,[1] on the basis that the appellee's injuries were caused by a motor vehicle, the identity, owner, and operator of which had not been established. On December 21, 1961, pursuant to Art. 66 1/2, Sec. 167,[2] the lower court passed an order which purported to authorize suit against the Commissioner of Motor Vehicles, the appellant here. On March 16, 1962 the appellee filed suit against the Commissioner of Motor Vehicles, as authorized by the order. Subsequently, on September 18, 1962 the appellant filed a motion to vacate the order of December 21, 1961, which had authorized suit against the Commissioner, and a motion to strike the declaration filed on March 16, 1962. After a full hearing, the lower court granted both motions, but, in addition, granted leave to the appellee to file an amended declaration against the Commissioner within 15 days. The appellant then took the present appeal, contending that the lower court was in error when it granted leave *545 to file an amended declaration, since the order authorizing suit against the Commissioner, as required by Sec. 167, had been stricken and no subsequent order authorizing such a suit had been entered.
In the present appeal we do not reach the question whether the lower court was in error in granting the leave to amend under the circumstances of this case. The order appealed from was an interlocutory order, and not a final one, and hence the present appeal is premature and must be dismissed. As we said in Jeffers v. State, 203 Md. 227, 229, 100 A.2d 10 (1953): "It is a firmly established rule that an order of the Circuit Court which does not settle and conclude the rights of the parties, and does not deny to the parties the means of further prosecuting or defending the action, is not a final judgment or determination such as to be a proper subject of appeal to the Court of Appeals."
The order striking the declaration but granting leave to file an amended declaration within a specified time did not, in the posture of this case, conclude the rights of the parties or deny further action and thus was not a final judgment or determination. Hence the appeal will be dismissed. See Milio v. Bar Association, 227 Md. 527, 177 A.2d 871 (1962). Cf. Concannon v. State Roads Commission, 230 Md. 118, 186 A.2d 220 (1962).
Appeal dismissed; costs to be paid by the appellant.
NOTES
[1]  "168 (a) When in an action * * * judgment is rendered for the defendant on the sole ground that such death or personal injury was occasioned by a motor vehicle 

(b) The identity of which, and of the owner and operator of which, has not been established * * *
(c) * * * the plaintiff in such action may, within three months from the date of the entry of such judgment, make application for authority to bring an action upon said cause of action against the Commissioner in the manner provided in § 167."
[2]  "167 (a) When the death of, or personal injury to, any person arises out of the ownership, maintenance or use of a motor vehicle in this State on or after June 1, 1959, but the identity of the motor vehicle and of the operator and owner thereof cannot be ascertained * * * any qualified person who would have a cause of action against the operator or owner, or both * * * may, upon notice to the Commissioner and the Board, apply to a court of competent jurisdiction for an order permitting him to bring an action therefor against the Commissioner in such court, and the court may proceed upon such application in a summary manner, and may make an order permitting the applicant to bring such an action against the Commissioner * * *."